Citation Nr: 1641826	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to service connection for a foot disability.

3.  Entitlement to service connection for a skin disorder.


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel








INTRODUCTION

The Veteran served on active duty from December 1963 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issues on appeal have been remanded several times for additional development, most recently in June 2015.  The development actions required by that remand were accomplished, although further development is still necessary regarding the claim for service connection for a skin disorder.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran's current gastrointestinal diagnoses are related to service.

2. The most probative evidence is against a finding that the Veteran's pre-existing pes planus underwent a permanent increase in severity during his period of active duty or that he currently has another foot disability that is related to service.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.306 (2015).

2.  The criteria to establish entitlement to service connection for a foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant notice was provided in June 2010 and July 2010 letters.  

Relevant to VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and Social Security Administration (SSA) disability records.  In addition, available private and VA treatment records have been obtained.  Gastrointestinal examinations were provided in February 2015 and January 2016.  A foot examination was provided in January 2016.  Medical opinions were obtained.  The latter two examinations fulfilled the requirements of the Board's June 2015 remand.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  A veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2015).

A preexisting condition will be considered to have been aggravated by military service where there is an increase in disability during that service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). 

If a pre-existing disorder is "noted" on entering service, in accordance with 38 U.S.C.A. § 1153, the veteran has the burden of showing an increase in disability during service.  If the veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.  

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b). In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2015).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

If a disability is not "noted" on entering service, there must be clear and unmistakable evidence showing that the disorder pre-existed service and was not aggravated by service in order to rebut the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition."  Wagner, 370 F.3d at 1096.  If the government fails to rebut the presumption, the claim is one for service connection, not aggravation.  Id.
   
The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

	Gastrointestinal Disability

Service treatment records (STRs) indicate treatment for stomach concerns during service.  In July 1964, the Veteran complained of epigastric pain 20 to 30 minutes after eating.  The assessment was rule out peptic ulcer and rule out hemorrhoids.  In December 1964, it was noted he was still having abdominal distress and vomiting and he was prescribed an antacid.  Fatty food intolerance was noted.  An upper gastrointestinal series in April 1966 was negative and it was noted that the examination failed to demonstrate any evidence of pathology.  A diagnosis of gastric hyperacidity was rendered.  In September 1966, the Veteran was treated for acute gastritis which the STR indicated he had contracted in Puerto Rico.  The Veteran's March 1967 separation physical indicated stomach troubles referring to "gastritis, acute, in 1966, hospitalized".  Radiologic studies revealed no disease and no complications or sequelae were noted. 
 
Following separation from service, the Veteran underwent a VA examination in September 1967.  A diagnosis of mild gastritis was noted to be of record; however, it was noted the disability was "not presently active."  The Veteran stated he sometimes took Gelusil or Maalox and stayed away from certain foods.  In October 1967, the RO denied a claim of service connection for gastritis on the basis that the Veteran did not have a current gastrointestinal disorder.

A February 1998 private treatment record indicated initial post-service treatment for gastroesophageal reflux symptoms.  The Veteran related having intermittent belching and gas in his chest with occasional burning that occurred at night.

In May 2010, the Veteran sought to reopen a claim for service connection for gastritis.
 
In November 2014, the Board reopened the claim finding that recent treatment records reflected a current diagnosis of gastroesophageal reflux disease (GERD) treated with medications.  The Board remanded the claim for a VA examination given evidence of treatment for epigastric symptoms in service and the presence of a current disability.

In February 2015, the Veteran underwent a VA examination.  The Veteran stated he had symptoms of gastroesophageal reflux from the age of nine years, but he was not formally diagnosed with GERD until around 2000.  He gave a history of dyspepsia while on active duty in the 1960s when he was diagnosed with acute gastritis.  The examiner indicated that the Veteran's current GERD could not be considered related to military service because of the Veteran's history that it had pre-dated that period.  The examiner also indicated finding no evidence that the Veteran's active service aggravated the condition.  

In a March 2015 statement in support of claim, the Veteran acknowledged having stomach troubles before service and indicated his belief that they worsened during service.  

In June 2015, the Board remanded the claim again.  The Board noted evidence of gastrointestinal problems prior to service and treatment for gastrointestinal disability during service.  The Board explained, as above, that when addressing the issue of service connection for a preexisting disability, the correct legal standard to apply is whether there is clear and unmistakable evidence that the preexisting disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.  The Board found the February 2015 VA opinion concluding that it was "less likely as not" that the Veteran's preexisting gastrointestinal disability was permanently aggravated by service utilized an incorrect standard of proof and, as such, the case had to be remanded to obtain a new opinion.

In January 2016, the Veteran underwent another VA examination.  The examiner reviewed the Veteran's treatment history for stomach problems.  She noted pharmacy records dating from 1998 and that the Veteran was first prescribed the antacid Ranitidine in August 1999 having reported a week-long history of "stomach problems" that he had treated with over-the-counter Zantac and Gaviscon.  The examiner determined it could not be said that the Veteran's military service or any active duty exposure worsened or permanently aggravated a pre-service gastrointestinal condition beyond its natural history.  The examiner relied upon the Veteran's contention that he had recurrent epigastric pain from his youth and in service records did not identify a chronic upper gastrointestinal tract condition.  The examiner also noted that the post-service diagnoses of hiatal hernia with GERD, H. pylori infection and biopsy-demonstrated chronic gastritis were not related to active duty since image studies while on active duty failed to demonstrate such pathology.

The Veteran continues to allege that he had stomach trouble when he went into service that got worse.  See April 2016 Statement in Support of Claim.  He indicates that he began seeking treatment in the 1980s, but that those treatment providers are out of business and medical records are unavailable.

While it is clear that the Veteran had gastrointestinal symptoms prior to entry into service, it is not clear and unmistakable that he had a diagnosed gastrointestinal disorder prior to entry into service.  As such, the Veteran is presumed sound upon entry into service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, the question before the Board is whether the currently diagnosed gastrointestinal disorders are related to the Veteran's military service, to include his in-service gastrointestinal complaints.  
The Veteran reported some epigastric distress in service; however, a subsequent upper gastrointestinal series was negative and examination failed to demonstrate any evidence of pathology.  The Veteran later had an episode of gastritis, but examination at separation was normal.  It was specifically noted that there was no complications or sequela of gastritis at separation.  Examination shortly after service again showed no active gastritis or gastrointestinal disorder.  By the Veteran's own admission he did not seek treatment for a gastrointestinal disorder again for more than a decade.  In addition, after a review of the pertinent evidence, a VA examiner determined that the episode of gastritis during service was acute.  As to the currently diagnosed gastrointestinal disorders, the January 2016 examiner, who was fully aware of the relevant history and the Veteran's contentions, determined that the current disorders were not related to service to include the episode of acute gastritis during service.  As there is no evidence in significant conflict with this opinion, and the examiner provided a rationale for the conclusions reached, the Board has afforded this adverse opinion high probative value.  

Although the Veteran contends that his gastrointestinal disorders are related to service, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, diagnosing gastrointestinal disabilities and determining their etiology cannot be done by lay observation and requires medical expertise.  Accordingly, the Veteran's opinion as to the etiology of his current gastrointestinal disorders is not competent medical evidence.  In any event, the Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions. 

In sum, based on the evidence and analysis above, the Board finds that a current gastrointestinal disability was not incurred in or aggravated by service.  Accordingly, the criteria for service connection are not met and the claim must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

	Foot Disability

Pes planus was noted on the Veteran's entrance examination in December 1963.  As such, pursuant to 38 U.S.C.A. § 1153, the Veteran has the burden of showing an increase in disability during service.  

The STRs do not show any treatment for the feet or any other diagnoses besides pes planus, with one exception.  In October 1964 an object fell on the Veteran's left foot.  Physical examination was essentially negative except for some tenderness.  The assessment was bruise on the left foot.  The March 1967 separation examination report notes a normal evaluation of the feet.  Following separation from service, the Veteran underwent a VA examination in September 1967.  Slight pes planus of "flexible congenital asymptomatic type" was noted.  In October 1967, the RO declined to grant service connection for pes planus.  The Veteran did not appeal.

In June 2015, the Board reopened a claim for service connection for a foot disability noting a diagnosis of early hallux rigidus in September 2013.  The Board remanded the claim for an examination and nexus opinion as to whether the Veteran has a foot disability, to include pes planus, which was incurred in or aggravated by service.

In January 2016, the Veteran underwent a VA examination.  He stated he experienced constant pain in both feet and believed his flat feet caused him to have arthritis.  The examiner recognized documentation of grade II pes planus on the entrance examination.  In the examiner's opinion, the Veteran's current foot condition was the same pre-existing condition identified prior to enlistment and had not been aggravated beyond normal progression.  It was indicated the Veteran had degenerative arthritis, but that was an age related condition and less likely as not associated with pes planus.

As noted, aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Here, the Board finds that the Veteran has not carried his burden of showing an increase in disability during service.  Simply put, on examination at entry the Veteran had grade II pes planus; after separation examination revealed slight pes planus.  This does not represent aggravation.  

In addition, the evidence does not support a finding that another foot disability, to include hallux rigidus or arthritis, was incurred in service or onset in service.  The Veteran did not seek treatment for his feet in service, other than for a bruise on the left foot after an object fell on the foot.  Examination of the feet was normal at separation and shortly after separation, with the exception of slight pes planus at the later.  There is no competent evidence suggesting that dropping an object on the left foot in service resulted in arthritis of both feet.  There is also a probative medical opinion against a finding that the Veteran has a current foot disorder related to service.  While the Veteran is competent to report experiencing foot pain, he is not competent to address the etiology of a foot disability.  As such, the Board finds the VA opinion to be the most probative evidence of record and in combination with the other evidence, including the service treatment records and post-service examination showing normal feet, preponderates against a finding that the Veteran has a current foot disability related to service.  

The Board notes that if the Veteran's pes planus caused his current arthritis in the feet, service connection would still not be warranted as the Veteran is not service-connected for pes planus.  See 38 C.F.R. § 3.310 (2015).

As there is no indication of any disability of the foot (other than pes planus) in service or incurrence of a disability therein, the criteria for service connection for a foot disability have not been met and a claim for service connection for a foot disability must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connected for a gastrointestinal disability is denied.

Service connection for a foot disability is denied.


REMAND

Regarding the Veteran's claim for service connection for a skin disorder, the Board notes a notation of folliculitis and cellulitis in the STRs as well as a lay statement from the Veteran concerning a belief that he still has those skin conditions today.  Such evidence has not been considered by a VA examiner. 

STRs indicate treatment in March 1965 for a superficial abscess over the groin area and for an infected sebaceous cyst beneath the right nipple.  A notation indicated folliculitis and cellulitis on the low abdomen.  In a September 2013 statement in support of claim, the Veteran indicated his belief that he had to the same conditions today as he did in service, namely folliculitis and cellulitis.

In June 2015, the Board reopened the claim for service connection for a skin disorder based on a treatment record dated in May 2012 showing that the Veteran received treatment for skin symptomatology and his statements that he continues to have a skin disorder, to include in the groin area that began in service.  The Board remanded the claim for a VA examination and a nexus opinion as to whether the Veteran has a skin disorder due to service.

In January 2016, the Veteran underwent a VA examination.  The Veteran presented for evaluation of a rash of his feet, right knee, groin and abdomen.  The Veteran stated that rash of his groin was treated with Neosporin ointment during service.  He admitted that other skin problems developed after service, more recently.  The examiner diagnosed tinea cruris.  It was defined as a fine, scaly rash in annular configuration of bilateral groin.  The examiner also identified a 4 millimeter dermatofibroma of the right abdomen.  The examiner opined that it is less likely than not that the rash of the Veteran's groin was caused by or a result of the Veteran's service because there were no records of a rash in his service treatment records.

The Board finds that the duty to assist the Veteran has not been fully satisfied.  It is unclear whether the examiner considered the notations of folliculitis and cellulitis in service that the Veteran believes he still has.  The skin conditions were noted on the low abdomen during service and at the January 2016 examination it was indicated the Veteran had a dermatofibroma on the right abdomen.  Given symptomatology in service on the abdomen and present symptomatology on the abdomen, the Board finds that the Veteran should be scheduled for another examination, to determine whether dermatofibroma or any skin condition on the abdomen may be related to the folliculitis and/or cellulitis identified in service.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate updated VA treatment records dating since March 2015 with the claims file.

2.  Schedule the Veteran for a VA skin examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.

The examiner should note notations of folliculitis and cellulitis on the lower abdomen in the Veteran's service treatment records, along with the Veteran's contention that he still has those skin abnormalities today.

Following a review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether any diagnosed skin condition, to include, if present, folliculitis and/or cellulitis is at least as likely as not (50 percent probably or greater) causally or etiologically related to active duty service or that any skin condition currently present had initial manifestation in service.   

The examiner should explain the medical basis for any conclusions reached.

3.  After undertaking the development above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


